Appeal by defendant from a judgment of the County Court, Orange County, rendered June 23, 1976, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Upon the record before us, we find ample evidence to conclude that appellant’s plea of guilty was voluntarily and intelligently made (see North Carolina v Alford, 400 US 25). We have examined appellant’s other contention and find it to be without merit. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.